Name: 79/578/EEC: Council Decision of 19 June 1979 amending Fifth Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-26

 Avis juridique important|31979D057879/578/EEC: Council Decision of 19 June 1979 amending Fifth Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 158 , 26/06/1979 P. 0013 - 0014****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 2 ) OJ NO L 350 , 14 . 12 . 1978 , P . 27 . ( 3 ) OJ NO L 162 , 23 . 6 . 1976 , P . 1 . ( 4 ) OJ NO L 52 , 2 . 3 . 1979 , P . 14 . COUNCIL DECISION OF 19 JUNE 1979 AMENDING FIFTH DECISION 76/538/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 79/578/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/402EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/1020/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS BY DECISION 76/538/EEC ( 3 ), AS AMENDED BY DECISION 79/234/EEC ( 4 ), THE COUNCIL DECLARED THAT FIELD INSPECTIONS CARRIED OUT IN 22 THIRD COUNTRIES ON SEED-PRODUCING CROPS OF CERTAIN SPECIES SATISFY THE CONDITIONS LAID DOWN IN THE COMMUNITY DIRECTIVES ; WHEREAS FOR CERTAIN SPECIES THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO ISRAEL ; WHEREAS AN EXAMINATION OF THE RULES OF THE ABOVEMENTIONED COUNTRY AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE PRESCRIBED FIELD INSPECTIONS WITH REGARD TO CEREALS , EXCEPT RYE , CANARY SEED AND RICE , SATISFY THE CONDITIONS LAID DOWN IN ANNEX I TO DIRECTIVE 66/402/EEC ; WHEREAS THE EQUIVALENCE GRANTED TO ISRAEL SHOULD BE EXTENDED TO CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE TABLE IN THE ANNEX TO DECISION 76/538/EEC , REFERENCE NO 4 SHALL BE SUPPLEMENTED BY THE TEXT SET OUT IN THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 19 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE **** ANNEX // // REFERENCE NO // COUNTRY // AUTHORITY // SPECIES // SPECIAL CONDITIONS // // 1 // 2 // 3 // 4 // 5 // // 4 // ISRAEL ( IL ) // SEED AND NURSERY STOCK INSPECTION SER- // CEREALS , EXCEPT RYE , CANARY SEED AND RICE // 1 , 3 , 4 , 5 // // // VICE //